DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 02/16/2022. Claims 1, 3-6, 9, 11-13, 15, 18, 20, 22-25, 27, 28, 31, and 32 are pending in the case. Claims 19 and 29 have been cancelled. Claims 31 and 32 have been added. Claims 1, 12, and 13 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2022 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 19, the specification refers to item 110 as both “processor” and “processing device.” However, in figure 1, 110 only seems to refer to the processor, whereas 104 seems to refer to the processing device both in figure 1 and throughout the rest of the specification.
Sensor(s) 450 is illustrated in figure 4, but does not appear to be mentioned in the specification.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 6, 12, 13, 23, 24, 28, and 32 are objected to because of the following informalities:
Claim 1, 12, and 13 recite “a mobility assistive tool recommendation” and later recite “the recommended mobility assistive tool.” For consistency sake, “the mobility assistive tool recommendation” should be used in place of “the recommended mobility assistive tool.”
Claim 1, 12, and 13 recite “one or more amounts of physical exertion” and later recite “the predicted amounts of physical exertion.” For consistency sake, “the one or more amounts of physical exertion” should be used in place of “the predicted amounts of physical exertion.”
Claim 5, 6, 23, 24, and 32 recite “the amount of physical exertion” while the respective independent claims recite “one or more amounts of physical exertion.” For consistency sake, “the one or more amounts of physical exertion” should be used in place of “the amount of physical exertion.”
Claim 28 seems to be a substantial duplicate of claim of claim 22, both of which depend on independent claim 12. See 37 C.F.R. § 1.75(b). Regardless, it is unclear how an article of manufacture, without more, can further comprise a method step, as is the case in claim 28.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 22-25, 27, and 28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). Independent claim 12 recites a “processor-readable storage medium,” which is not comprehensively defined by the specification. While paragraph 44 discusses that, “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,“ there does not appear to be any unambiguous explicit linking between “computer readable storage medium” and “processor-readable storage medium,” as recited in the claim such that it is unambiguous explicitly clear that “processor-readable storage medium” does not encompass transitory signals per se. The broadest reasonable interpretation of a claim drawn to a processor-readable storage medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Transitory propagating signals are non-statutory subject matter. In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). Examiner suggests adding the word “non-transitory.” Dependent claims 22-25, 27, and 28 inherit this deficiency.

	Claims 1, 3-6, 9, 11-13, 15, 18, 20, 22-25, 27, 28, 31, and 32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is:
A method comprising:
maintaining a database comprising data associated with one or more routes, wherein the data associated with the one or more routes comprises difficulty level data for utilizing one or more mobility assistive tools to traverse the one or more routes (e.g., having a paper topographic map with accessibility markers);
in response to receiving a query..., predicting, based at least in part on the difficulty level data, one or more amounts of physical exertion for a given user to traverse at least a portion of the one or more routes utilizing a given mobility assistive tool (e.g., mentally estimate, or calculate with a paper and pencil, the elevation change and accessibility marker traversals to be made from viewing the paper topographic map with accessibility markers);
responsive to the given user choosing a level of physical exertion, ranking the one or more routes based at least in part on the predicted amounts of physical exertion (e.g., mentally identify, or list with a paper and pencil, the one or more routes in an ordered way based on the given criteria);
selecting one or more routes for the given user to traverse based at least in part on the ranking of the one or more routes and identifying the given mobility assistive tool associated with the level of physical exertion chosen by the given user (e.g., mentally identifying one or more routes based on the given criteria); and
estimating one or more contextual factors of the given user to at least one of coordinate and prioritize the selected one or more routes for the given user based on analyzing user data (e.g., mentally estimating one or more contextual factors);
wherein the difficulty level data is a result of an analysis of one or more geographic characteristics of the one or more routes, the one or more contextual factors of the given user and the given mobility assistive tool (e.g., mentally account for the difficulty level data, such as the topography and various accessibility markers on a paper map, based on the given criteria);
wherein selecting the one or more routes further comprises:
prioritizing of the ranking of the one or more selected routes (e.g., mentally readjusting the rankings based on any other type of criteria);…
providing the given user with a mobility assistive tool recommendation to utilize a different mobility assistive tool than the given mobility assistive tool based on the level of physical exertion chosen by the given user (e.g., verbally providing a recommendation based on the mental analysis); and
selecting the at least one route based on the prioritized ranking of the one or more routes and the recommended mobility assistive tool (e.g., verbally identifying the route based on the given criteria)….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): wherein the steps are implemented by at least one processing device comprising a processor operatively coupled to memory.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a query from a given computing device; and selecting a user preferred interface for receiving the coordinated recommended route, comprising at least one of a graphical user interface of a user device, and a graphical user interface of a mobility assistive tool in the form of one or more of video and audio.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): wherein the steps are implemented by at least one processing device comprising a processor operatively coupled to memory.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a query from a given computing device; and selecting a user preferred interface for receiving the coordinated recommended route, comprising at least one of a graphical user interface of a user device, and a graphical user interface of a mobility assistive tool in the form of one or more of video and audio. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the analysis of the one or more geographic characteristics of the one or more routes comprises, for each of the one or more routes, analyzing one or more of material composition, elevation, faults and weather conditions (e.g., mentally analyzing based on the recited criteria).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the analysis of the one or more geographic characteristics and the one or more routes, for each of the one or more routes, is performed at least in part by one or more neural networks implemented by the at least one processing device.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the analysis of the one or more geographic characteristics and the one or more routes, for each of the one or more routes, is performed at least in part by one or more neural networks implemented by the at least one processing device.

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: predicting the amount of physical exertion for the given user further includes utilizing data associated with one or more goals of the given user (e.g., mentally utilizing the given recited data).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: predicting the amount of physical exertion for the given user further includes utilizing crowdsourced data comprising physical exertion data for one or more other users(e.g., mentally utilizing the given recited crowdsourced data).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): identifying the given mobility assistive tool comprises utilizing one or more of a machine learning method and a signal processing method to analyze one or more device signal signatures while the given user is moving.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): identifying the given mobility assistive tool comprises utilizing one or more of a machine learning method and a signal processing method to analyze one or more device signal signatures while the given user is moving.

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: updating the difficulty level data for the given route in real-time or near real-time based on the received feedback (e.g., updating knowledge based on perception).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving feedback from the given user traversing a given route.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving feedback from the given user traversing a given route. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: one or more of crowd pressure and route familiarity are used to select the one or more routes (e.g., mentally using the given recited data).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The remaining claims 12, 13, 15, 18, 22-25, 27, 28, 31, and 32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1, 3-6, 9, 11, and 20 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 9, 11-13, 15, 18, 20, 22-25, 27, 28, 31, and 32 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 12, and 13 recite the limitation "the coordinated recommended route" in the “selecting a user preferred interface…” limitation. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 3-6, 9, 11, 15, 18, 20, 22-25, 27, 28, 31, and 32 inherit this deficiency.

Allowable Subject Matter over the Prior Art
The following is a statement of reasons for the indication of allowable subject matter over the prior art: the independent claims, when read as a whole, would require an impermissible amount of hindsight reasoning in order to reject the claim with the heretofore cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123